Exhibit 10.65

_________________________

_________________________

_________________________

 

  Re: Bonus Stock Grant

Dear                         :

Grant. I am pleased to inform you that the Executive Compensation Committee (the
“Committee”) of the Board of Directors of BJ Services Company (the “Company”)
has granted to you             shares of Bonus Stock pursuant to the BJ Services
Company 2000 Incentive Plan (the “Plan”). The terms defined in the Plan are used
in this Agreement with the same meaning.

Each share of Bonus Stock represents the right to receive one share of the
Company’s Common Stock, as of the vesting dates specified below. The shares of
Bonus Stock hereby granted to you are subject to vesting as described below.

No Rights as a Shareholder. Until actual shares of the Company’s Common Stock
are issued to you, you will not possess any rights of a stockholder of the
Company with respect to the Bonus Stock, including, but not limited to, the
right to vote shares or receive dividends.

Vesting Dates. Subject to the vesting restrictions and provisions described
below, one-quarter ( 1/4) of your Bonus Stock shares will become payable to you
on each of March 31, 2007; June 30, 2007; September 30, 2007; and December 31,
2007 (each a “vesting date”). However, all shares of Bonus Stock will vest and
be immediately due and payable to you in the event of a Change of Control.
Payment in shares will be made to you as soon as reasonably practicable
following each vesting date.

Vesting. The Bonus Stock granted hereby shall only vest on a particular vesting
date, including following termination by reason of death, disability or
retirement, if the Company shall have earned a profit, exclusive of asset write
downs, during the fiscal quarter ending on such vesting date equal to or greater
than 80% of the Company’s profit, exclusive of asset write downs, during the
corresponding quarter during 2006. In the event that your employment is
terminated for any reason other than death, disability or retirement prior to
the end of the applicable deferral period all Bonus Stock not yet then payable
will be forfeited. If your employment is terminated due to death, disability or
retirement, your Bonus Stock award will not be forfeited, but will mature and
become



--------------------------------------------------------------------------------

payable on each vesting date if the applicable performance target in the first
sentence of this paragraph is met. In the event of your death, your Bonus Stock
award, if vested, will be paid to the representative of your estate.

Transferability. This award of Bonus Stock is not transferable by you and may
not be pledged, assigned or encumbered by you in any manner. However, in the
event of your death, your Bonus Stock award may be transferred by your will or
by the laws of descent and distribution, and your beneficiary will receive the
Bonus Stock subject to the same restrictions that are applicable to you.

Adjustment of Awards. In the event of a change in the capitalization of the
Company due to a stock split, stock dividend, re-capitalization, merger,
consolidation, combination, or similar event, the terms of the Bonus Stock will
be adjusted by the Committee to reflect the change.

Tax Gross Up. To the extent that the payment by the Company of unrestricted
shares of Common Stock to or on behalf of you in satisfaction of “earned” Bonus
Stock (the “Stock Benefit”) constitutes taxable income to you (or, in the event
of your death, your beneficiary) for federal and, where applicable, state income
tax purposes, the Company shall make a tandem payment in cash to or on behalf of
you (the “Tax Bonus”) in an amount such that the “net” benefit received, after
paying all applicable federal and state income taxes, as well as excise or other
taxes (assuming, for this purpose, the highest marginal income tax rates for
individuals applied) on the Stock Benefit and this Tax Bonus, shall be equal to
the Stock Benefit received before any such state or federal income, excise or
other taxes thereon. The Tax Bonus shall be paid at the time that withholding is
required with respect to the payment of the earned Bonus Stock, to the extent
payment is necessary to satisfy the withholding obligation thereon and on the
portion of the Tax Bonus then paid, and the remainder of the Tax Bonus shall be
paid at such time or times as the Company determines to be appropriate, but not
later than the April 15th following the calendar year in which Bonus Stock
becomes taxable to you. The Company shall have the right to withhold from the
Tax Bonus all tax amounts the Company is obligated under any law to withhold
with respect to the payment of the unrestricted shares of Common Stock and the
payment of the Tax Bonus.

Amendment. The Committee may amend this award and may waive, amend, or
accelerate any requirement or condition to the payment of the award, but may not
amend the award in a manner that would adversely affect your rights without your
consent.

Awards Subject to Plan Terms. The terms of this Bonus Stock award are intended
to be consistent with and subject to the terms of the Plan and shall be
construed accordingly. In the event of a conflict, the terms of the Plan shall
control. By signing below, you agree that this award is governed by the terms of
the Plan.

This grant shall be void and of no effect unless you execute and return this
Agreement within ninety (90) days of the above date. Please sign and date both
copies of this

 



--------------------------------------------------------------------------------

document and return one copy to Mia Mullins in the Legal Department. The other
copy is for your records.

 

Very truly yours,

J. W. Stewart

Chairman, President and

Chief Executive Officer

[Officer]

 

 

Date:                                                                 , 2006